DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims   27-33, 38-40 and  42-43 are rejected under 35 U.S.C. 103 as being unpatentable over  Henry et al. (US 2015/0224268) in view of  Rao et al. (US 2008/0297104), hereinafter Rao. 
        As to claim 27, Henry discloses in figure 3 (reproduced below):-

    PNG
    media_image1.png
    814
    1382
    media_image1.png
    Greyscale

              A  charger for an aerosol-generating device [see figure 3, Charging Accessory Device (304) is used to charge the Aerosol battery (312): see ¶0034], the charger comprising: 
        a charging interface  [interface (324) is used to transfer charging power from the power storage device (312) to the aerosol battery (312); see also c¶0059] operatively couplable to a battery for the aerosol-generating device; 
      a communication interface [interface (336) is used to communicate with mobile device (306); see ¶0072]  to communicate with a mobile user device [device (306); see ¶0073] at least while the battery is coupled to the charging interface,   wherein the mobile user device  [336] is separate from the battery [battery (312)]  ; and 
           a controller  [noted that in order to carry out the intended task the charger should have controller; so it is implicitly disclosed] operatively coupled to the charging interface and the communication interface, 

              Rao discloses in figure 1,  wherein the controller [controller (188); see figure 1]  is configured to: determine a unique battery identifier  [the EPROM 162 stores battery identifiers; ¶0021] corresponding to the battery to allow the controller to distinguish one battery from other batteries coupled to the charging interface; establish a connection with the mobile user device using the communication interface [wireless link is disclosed; see ¶0013]  , the connection configured to communicate user data; associate the battery identifier with the mobile user device in response to the determination of the battery identifier and the established connection with the mobile user device; send the battery identifier to the mobile user device using the communication interface; and receive a determination from the mobile user device that the battery identifier matches the mobile user device after sending the battery identifier to the mobile user device [the battery pack is transmits battery ID to the charger and the charger transmits the ID to the electronic device (110) and the electronic device authenticates and sends the result ; ¶0013-0015;¶0029].

             As to claim 28, Henry  in combination with Rao discloses,  wherein the user data comprises one or more of: a username associated with the mobile user device, a mobile user device identifier, a maximum battery charging time, one or more battery identifiers associated with the mobile user device, cleaning data, calendar data, travel data, multimedia data, user preference data, and social data.
          As to claim 29, Henry discloses in figure 3, wherein the controller is further configured to establish the connection using a Bluetooth protocol [see ¶0064].
           As to claim 30, Rao discloses in figure 3, wherein the controller is further configured to associate the battery identifier with the mobile user device based on user data communicated between the communication interface and the mobile user device [see ¶0064, .
             As to claim 31,  Henry in combination with Rao discloses, wherein the controller is further configured to receive the battery identifier using the charging interface in response to coupling the battery to the charging interface [the charging interface is used to exchange information; Rao discloses battery  information to be exchanged].
           As to claim 32, Rao discloses in figure 1, wherein the controller is further configured to send the battery identifier to any mobile user device connected to the controller to associate the battery with a particular mobile user device [see ¶0013-0015].
         As to claim 33, Rao discloses in figure 1, wherein the controller is further configured to: receive one or more battery identifiers associated with the mobile user device from the mobile 
        As to claim 38, Henry in combination with Rao discloses, wherein the charging interface comprises a screen and the controller is further configured to: generate a viewable element based on user data from the mobile user device; and display the viewable element on the screen [Henry discloses graphic display; see ¶0063 and Rao discloses displaying battery status information; see ¶0039].
As to claim 39, Rao discloses in figure 1, wherein the controller is further configured to: store an association of the battery and the mobile user device; and search for the mobile user device using the communication interface in response to the battery being recoupled to the charging interface [the authentication process starts when the battery connected to the charger].
             As to claim 40, Rao discloses in figure 1,   wherein the controller is further configured to send charger data to the mobile user device using the communication interface, the charger data comprising one or more of: a level of charge of the battery, a time before full charge of the battery, a warning that full charge of the battery is completed, a warning that the battery remains operatively coupled to the charging interface in response to the user having an upcoming event, a time since last cleaning of the aerosol-generating device at this charger, a geographic location of the charger, and a service suggestion [Rao discloses communication battery fully charged state; see ¶ 0027].
As to claim 42, Rao discloses in figure 42. (New) The charger of claim 27, wherein the controller is operatively couplable to a wireless network to send a message to the mobile user device related to charging the battery [see ¶0016 and ¶022].
As to claim 43, Henry discloses in figure 3, wherein the controller is further configured to: determine social data based on the user data from the mobile user device; and share the social data with other mobile user devices having an established connection using the communication interface [noted that Henry discloses communication with social  networking services; see ¶0078 and ¶0081].
Claims 34-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Rao  as applied to claim 27 above, and further in view of  CN 102823048, hereinafter 048’.
       As to claim 34, Henry in combination with Rao discloses all of the claim limitations except, wherein the controller is further configured to disconnect from the mobile user device in response to the determination that the battery identifier does not match.
               048’ discloses wherein the controller is further configured to disconnect from the mobile user device in response to the determination that the battery identifier does not match [see ¶0064].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Herny’s apparatus and provide means of disconnecting the battery from the charger when authorization or verification is failed as taught by 048’ in order to enhance safety of the battery during charging. 
            As to claim 35, Henry in combination with Rao and 048’ discloses, wherein the controller is further configured to search for another mobile user device in response to a determination that the battery identifier does not match [it is implicit that the controller is looking compatible device].
As to claim 36, Henry in combination with Rao and 048’ discloses, wherein the controller is further configured to disconnect from the mobile user device in response to the battery being uncoupled from the charging interface [it is implicit that the device is disconnected when here is no battery connected to the charger interface].
           As to claim 37, Henry in combination with Rao and 048’ discloses, wherein the controller is further configured to: detect user action associated with the battery; and send the battery identifier to the mobile user device using the communication interface in response to detection of the user action [Henry discloses using users social media activate and communicate with the battery].

       Claims  41 is  rejected under 35 U.S.C. 103 as being unpatentable over  Henry in view of Rao as applied to claim 27  above, and further in view of Takeshita et al. (US 2012/0007548), hereinafter Takeshita.
            As to claim 41, Henry in combination with Rao discloses, wherein the controller is further configured to charge the battery according to one or more of: a quick charge mode and a load balancing mode. 
          Takeshita discloses in figure 20, wherein the controller is further configured to charge the battery according to one or more of: a quick charge mode and a load balancing mode [see ¶00149 and ¶00156].
        It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Henry’s apparatus and allow battery quick charge as taught by Takeshita in order to have a suitable charging operation that avoids battery overcharging and overdischarging. 
Claims 44-45 are  rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Rao, and in view of  Phillips et al. (US 2017/0276289), hereinafter Philips. 
As to claim 44, neither Henry nor Rao discloses, wherein the charger comprises a housing comprising the charging interface, the housing further comprising a locking component assignable to one or more users.
                     Philips discloses in figure 13, wherein the charger comprises a housing comprising the charging interface, the housing further comprising a locking component [see figure 13, element 158] assignable to one or more users.[see ¶0011, ¶0013, ¶0063].
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Henry’s apparatus and add locking means e as taught by Phillips in order to prevent unauthorized removal of the aerosol device from the charger. 
         As to claim 45, Philips discloses in figure 13, wherein the charging interface allows only one user to lock the battery to the charging interface to prevent others from taking the battery [see ¶0011, ¶0013, ¶0063].
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
         Applicant argues that Nothing identified within Henry and Rao teaches or suggests a controller of a charger configured to associate the battery identifier with the mobile user device in response to the determination of  the battery identifier and the established connection with the mobile user device as recited in independent  claim 27.  
             Examiner  respectfully disagrees with the above applicant’s argument .    

Applicant also argues In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Henry discloses aerosol delivery device with battery , charger and electronic device,  Rao discloses battery charger, battery and electronic device wherein the battery charger communicates with the battery pack and the electronic device. Further, Rao discloses adjusting or controlling charging process based on battery identifications. Thus, one skill in the art can combine the two teachings for the benefit of safely charge the battery pack based on its characteristics. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859